              Case 2:18-cv-00573-JCC Document 98 Filed 05/05/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JEFF OLBERG, an individual, et al.,                CASE NO. C18-0573-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois corporation, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the case
19   schedule (Dkt. No. 97). The Court, having thoroughly considered the motion and the relevant
20   record and finding good cause, hereby GRANTS the motion and ORDERS that:
21      1. Plaintiffs’ motion for class certification and expert disclosures are due on July 14, 2020;
22      2. The deposition of Plaintiffs’ class certification experts must be completed by August 11,
23          2020;
24      3. Defendants’ response to Plaintiffs’ motion for class certification and expert disclosures
25          are due on September 25, 2020;
26      4. The deposition of Defendants’ class certification experts must be completed by


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
             Case 2:18-cv-00573-JCC Document 98 Filed 05/05/20 Page 2 of 2




 1        November 6, 2020; and

 2     5. Plaintiffs’ reply in support of their motion for class certification is due on November 6,

 3        2020.

 4        DATED this 5th day of May 2020.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                          s/Tomas Hernandez
 7
                                                          Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
